DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The proposed reply filed on November 10, 2021 has been entered. Claims 19-34 are currently pending where claims 1-18 have been previously cancelled.

Claims 19-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 19 and 27 have been amended to include the language of “wherein detecting that the operation parameter pattern includes the periodic fluctuation of the operation parameter over the period of time includes comparing the operation parameter pattern to a pre- determined parameter pattern” to the clause of detecting whether the operation parameter includes a periodic fluctuation. This clarification is supported by the submitted specification and is sufficient to overcome the previous rejection of record. A further modification would require hindsight rationale to recreate the claimed subject matter. For at least this reason, independent claims 19 and 27 with respective dependent claims 20-26 and 28-4 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746